Citation Nr: 1817767	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-41 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for service-connected right ankle disability. 

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2013 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the May 2013 decision, the RO granted service connection for right ankle disability and assigned an initial 10 percent rating and denied service connection for low back disability on a direct basis.  The Veteran timely appealed the denial of service connection as well as the initial rating assigned for the right ankle disability.  In the April 2014 decision, the RO denied service connection for low back disability on a secondary basis. 

The Veteran testified at a hearing before the undersigned in November 2016.  A hearing transcript is of record.

As a result of an April 2016 private medical report indicating that service-connected disabilities significantly affected the Veteran's ability to perform in a work environment, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU as part and parcel of the initial rating claim on appeal; thus the issue has been added for current appellate consideration.  Id.

The issues of entitlement to service connection for psychiatric disability, earaches, vertigo, tinnitus and hearing loss were all raised by the record in the April 2016 private medical report.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them.  They are, therefore, referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for these benefits must be submitted on an application form prescribed by the Secretary of VA, and providing such forms to the Veteran.  See 38 C.F.R. § 19.9(b) (2017) (continuing to provide for referral of unadjudicated claims).  See also 38 C.F.R. § 3.150(a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. §§ 3.160 and 20.201 (2017) (requiring that claims and notices of disagreement be filed on standard forms).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if further action is required on his part.

FINDINGS OF FACT

1.  Throughout the entire appellate period, the Veteran's right ankle disability has been manifested by symptoms of painful, limited motion, and additional pain and loss of mobility of the ankle during periods of flare-ups and repetitive motion, indicative of marked limitation of motion, but not by any ankylosis in plantar flexion.  

2.  The Veteran's current lumbar spine degenerative disc disease (DDD) at least as likely as not had its onset during active service.

CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating, but not higher, for right ankle disability have been met for the entire appellate period.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 3.304 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2013, before service connection was granted for the right ankle disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

Although the Veteran reported being in receipt of Social Security Administration (SSA) disability benefits, the Board is, herein, awarding the Veteran the highest disability rating available for the right ankle disability, absent a finding of ankylosis, which the record clearly indicates is not a symptom of his disability.  Additionally, while the award of SSA disability benefits connotes impairment in employability, the Veteran specifically testified during his November 2016 Board hearing that although he did have to take leave occasionally due to ankle disability, when more severe, he did not miss a lot of time as he had a desk job, which was not greatly affected by the right ankle disability.  Consequently, a remand to obtain the SSA records is not warranted before deciding this claim.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Veteran's November 2016 Board hearing, the undersigned identified the issues on appeal and inquiries were made as to the relevant symptoms, medical treatment and employment history.  This complied with Bryant.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the Veteran's higher initial rating claim on appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist with respect to the claim.

In light of the favorable decision to grant the claim of entitlement to service connection for low back disability, any deficiency as to VA's duties to notify and assist, with respect to that claim, is harmless.

II.  Higher Initial Rating for Right Ankle Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 26 (1999);

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran's service-connected right ankle disability is currently assigned a 10 percent under the criteria for limitation of ankle motion found at 38 C.F.R. § 4.71a, DC 5271.  Limitation of motion of the ankle is assigned a 10 percent rating for "moderate" limitation and a 20 percent rating for "marked" limitation.  38 C.F.R. § 4.71a, DC 5271.  A higher disability rating for musculoskeletal ankle disability is not available unless ankylosis is present.  38 C.F.R. § 4.71a, DC 5270.  The examination report of record, however, has specifically noted that the Veteran has not had ankylosis of the right ankle.  

While the Rating Schedule does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.  

The Veteran was afforded a VA examination of his right ankle in May 2013.  The report recorded right ankle plantar flexion from zero to 20 degrees, with objective evidence of pain beginning at 5 degrees.  Dorsiflexion was from zero to 10 degrees, with objective evidence of pain also beginning at 5 degrees.  The Veteran reported having flare-ups of right ankle disability upon prolonged standing and ambulation.  

During his November 2016 Board hearing, the Veteran testified that he had flare-ups of ankle disability in cold or rainy weather and whenever he had to walk a lot or stand for a long time.  

While the May 2013 examination report did not determine to what extent the Veteran experienced additional functional loss, to include limitation of motion, during his flare-ups of right ankle disability, he has consistently reported increased pain, and difficulty ambulating or standing for longer periods of time.  Regardless, the Board has determined that the objective evidence of painful motion noted on examination, beginning at 5 degrees in both plantar flexion and dorsiflexion, and the insinuated decreased mobility during flare-ups, are findings consistent with marked limitation of motion.  Accordingly, as a result of the evidence, including the examination report and the Veteran's competent and credible reports, the Board will afford him the benefit of the doubt and find that the symptoms associated with the right ankle disability result in marked limitation of motion; thereby warranting a 20 percent disability rating for the entire appeal period.  

As noted, because the evidence does not show that the Veteran's has had ankylosis of the right ankle joint, higher 30 percent and or 40 percent ratings, which require such ankylosis of the joint in plantar flexion, are not available. 

While VA must, in some circumstances, consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45, this rule does not apply where, as here, the Board has found that the maximum schedular evaluation based on limitation of motion is warranted, and that a higher rating would require the presence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Additionally, because range of motion findings cannot result in a higher rating, the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply, is not for application.

Given the Veteran's reported right ankle symptomatology, the Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The record does not establish that the rating criteria are inadequate for rating the Veteran's right ankle disability.  Specifically, his symptoms of painful motion, with increased pain and decreased mobility during flare-ups and after repetitive motion, are all contemplated by the appropriate rating criteria as set forth above.  Significantly, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The schedular criteria for musculoskeletal disabilities, therefore, contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, the Board need not consider whether the disability has caused marked interference with employment during the appeal period; and therefore, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent disability rating, but no higher, is warranted for right ankle disability for the entire appeal period.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

III.  Service Connection for Low Back Disability 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

An April 2014 VA examination report confirmed the Veteran's diagnosis of lumbar spine DDD and diagnosed intervertebral disc syndrome.  

While the Veteran's service treatment records (STRs) do not confirm that he was diagnosed with or treated for low back disability during service, he credibly testified during his November 2016 Board hearing that he began having back pain during service after the airborne training accident where he fell hard onto the ground, which resulted in the right ankle fracture.  He further testified that the back pain continued to progress, becoming more severe when he returned to civilian life.  He noted that his ankle injury was of greater concern, and since he was young and felt adequate to do his job, he did not report the back pain.

The Board finds the Veteran's statements of suffering back pain, especially after the airborne training incident, to be competent, credible, and consistent with the circumstances of his service, including his confirmed airborne training.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The Veteran additionally noted in a November 2013 statement that immediately after his separation from service he worked with the Puerto Rico Telephone Company in 1968, and that he complained of back pain at that time and received regular treatment from that time.  He noted, however, that treatment records were not able to be found for this treatment.  He did provide medical evidence dated as early as December 1999 indicating treatment for back problems.  

In support of his claim, the Veteran additionally provided the April 2016 medical report from his private physician describing his various medical issues.  The physician additionally diagnosed the lumbar spine DDD.  The examiner gave the opinion that the Veteran's severe musculoskeletal disabilities were more likely than not secondary to his military service.  Although not specifically identifying the back disability in the opinion, the diagnosed DDD is encompassed in the noted musculoskeletal disabilities.  Moreover, the physician described the Veteran's treatment history, history of back pain, and disability as a result of his in-service injury.  Thus, the opinion is at least minimally probative as to the etiology of the Veteran's lumbar spine DDD.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The record additionally contains an April 2014 VA examination report in which the VA examiner opined that the Veteran's lumbar DDD was less likely than not cause by his active service.  As a rationale for the opinion, the examiner noted that the Veteran's STRs were silent for the claimed back disability, and the examiner noted that lumbar DDD was considered part of the normal aging process in a patient of his age.  The examiner, however, did not consider the Veteran's competent and credible reports of ongoing back pain since service.  Thus, the opinion is of limited probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting inadequacy of a VA's examiner's opinion, which "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that [the] claim for service connection could be proven without contemporaneous medical evidence").  

As a result of the medical and lay evidence of record, to specifically include the Veteran's competent and credible lay reports of suffering from back during service, shortly after his noted in-service injury during airborne training, and of continuing back pain symptomatology since service, sufficient nexus has been established to indicate that the Veteran's current low back disability had its onset during his active service.  Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself"); 38 C.F.R. § 3.303(a) ("service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces").  

The evidence is thus at least evenly balanced as to whether the claimed back disability had its onset during active service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to an initial 20 percent disability rating, but no higher, for service-connected right ankle disability is granted, subject to controlling regulations governing payment of monetary awards.

Entitlement to service connection for a low back disability is granted.


REMAND

Currently, the Veteran does not meet the combined disability rating percentage requirements for entitlement to a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) (2017).  Moreover, the Board is prohibited from assigning a TDIU on a schedular basis in the first instance, without ensuring that the claim is referred to VA's Director of Compensation for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001); 38 C.F.R. § 4.16(b).  For this reason, his entitlement to a schedular TDIU hinges upon the pending rating assignment for the now service-connected low back disability.  Thus, the Board will defer adjudication of the TDIU issue pending the assignment of a disability rating for the now service-connected low back disability.

To date, a copy of the Veteran's SSA records has not been associated with the claims file.  As these records are potentially relevant to the TDIU issue, they should be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help substantiate a claim for benefits, the duty to assist requires VA to obtain the records").

Additionally, upon remand, the AOJ should request that the Veteran submit a formal application for a TDIU (VA Form 21-8940) as no such application has been submitted at this point, and more detailed information as to the Veteran's education, employment, and earnings history would be helpful in adjudicating the TDIU issue.

Should the Veteran not meet the schedular criteria for a TDIU following action on remand, the AOJ should refer his case to the Director of Compensation for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

Accordingly, this issue is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings.

2.  Obtain all available decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

3.  If, after assigning a disability rating for the now service-connected low back disability, the Veteran does not meet the criteria for entitlement to a TDIU on a schedular basis, refer his file to the Director of Compensation Service for consideration of such entitlement under the provisions of 38 C.F.R. § 4.16(b).  The Director (or his designee) should issue a memorandum addressing whether the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16(b).  The memorandum should clearly provide a summary of the facts and law that were relied upon in making the decision and should include an explanation of the reasons and bases for the decision.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


